Citation Nr: 1420730	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-22 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected mechanical low back strain with herniated nucleus pulposus at L5-S1 rated as noncompensable for the time period from July 1, 2008 to June 8, 2011, and 10 percent disabling since June 9, 2011.

2.  Entitlement to an initial compensable rating for service-connected degenerative joint disease of the left acromioclavicular and glenohumeral joints for the time period from July 1, 2008 to June 8, 2011.

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left acromioclavicular and glenohumeral joints for the time period since June 9, 2011.

4.  Entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the left knee with degenerative joint disease for the time period from July 1, 2008 to June 8, 2011.

5.  Entitlement to an initial rating greater than 10 percent for patellofemoral syndrome of the left knee for the time period since June 9, 2011.

6.  Entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the right knee with degenerative joint disease, status post medial meniscectomy, for the time period from July 1, 2008 to June 8, 2011.

7.  Entitlement to an initial rating greater than 10 percent for service-connected patellofemoral syndrome of the right knee with degenerative joint disease, status post medial meniscectomy, for the time period since June 9, 2011.

8.  Entitlement to an initial rating greater than 30 percent for service-connected asthma.

9.  Entitlement to an initial rating greater than 10 percent for service-connected degenerative changes of the cervical spine.

10.  Entitlement to an initial compensable rating for service-connected posttraumatic arthritis of the proximal interphalangeal joint of the right little finger with loss of articular surface.

11.  Entitlement to an initial compensable rating for service-connected hypertension.

12.  Entitlement to service connection for a disability manifested by fatigue and insomnia.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from April 1975 to April 1978, and from April 1987 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington and Anchorage, Alaska.  The Anchorage RO currently holds jurisdiction over the claims.

Notably, the Veteran had appealed to the Board RO denials of service connection claims for carpal tunnel syndrome of the left wrist, left renal mass, benign prostatic hypertrophy, erectile dysfunction, gastroesophageal reflux disease, and right shoulder tendonitis.  These claims were eventually granted in an October 2011 rating decision which terminated the appeal on these issues to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

With respect to the rating claims on appeal, the Board observes that the Veteran has appealed the initial ratings assigned following grants of service connection.  With respect to the low back, left shoulder and bilateral knee disabilities, the RO has assigned "staged" ratings which reflect an RO assessment of an increase in disability during the appeal period.  See RO rating decision dated October 2011.  The Board has phrased these issues to reflect that staged ratings have been assigned for initial rating claims.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).

The Board notes that, in November 2009, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing agent R.A.B. as his accredited representative.  However, by letter dated March 2010, the RO informed the Veteran that the power of attorney in favor of R.A.B. could not be accepted as this individual had not been accredited to represent claimants before VA.  The Veteran has elected to represent himself before VA.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in Anchorage, Alaska.  A transcript of the hearing is associated with the claims folder.

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains communications with the Veteran in July 2013 which are not associated with the paper claims folder.

The issues of service connection for bilateral hearing loss and a disability manifested by fatigue and insomnia, as well as the claims for higher initial ratings for disabilities of the left knee, the right knee, the left shoulder and the cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 24, 2012, Board hearing, the Veteran withdrew from appeal the claims for higher initial ratings for service-connected mechanical low back strain with herniated nucleus pulposus at L5-S1, asthma, posttraumatic arthritis of the right little finger and hypertension as well as a claim of service connection for headaches.

2.  The Veteran was discharged from active service in June 2008 with chronic, bilateral knee pain supported by x-ray findings of extensive tricompartmental arthritis in both knees.

3.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal for the claim of entitlement to a higher initial rating for service-connected mechanical low back strain with herniated nucleus pulposus at L5-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  For the time period from July 1, 2008 to June 8, 2011, the criteria for entitlement to an initial 10 percent rating for service-connected patellofemoral syndrome of the left knee with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.59 (2013).

3.  For the time period from July 1, 2008 to June 8, 2011, the criteria for entitlement to an initial 10 percent rating for service-connected patellofemoral syndrome of the right knee with degenerative joint disease, status post medial meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.59 (2013).

4.  The criteria for withdrawal of appeal for the claim of entitlement to a higher initial rating for service-connected asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of appeal for the claim of entitlement to a higher initial rating for service-connected posttraumatic arthritis of the proximal interphalangeal joint of the right little finger with loss of articular surface have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of appeal for the claim of entitlement to a higher initial rating for service-connected hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of appeal for the claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As addressed below, the Veteran has withdrawn several claims for appellate consideration and the Board awards a full grant of benefits regarding the tinnitus claim.  With respect to the left and right knees, the Board awards a partial grant of benefits and defers final adjudication of these claims pending additional development.  As no adverse determinations are being made, the Board need not discuss VCAA compliance.

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

During the July 24, 2012, Board hearing, the Veteran withdrew from appeal the claims for higher initial ratings for service-connected mechanical low back strain with herniated nucleus pulposus at L5-S1, asthma, posttraumatic arthritis of the right little finger and hypertension as well as a claim of service connection for headaches.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

Right and left knees

The Veteran seeks higher ratings for his service-connected right and left knee disabilities.  He particularly seeks a compensable rating for the time period from July 1, 2008 to June 8, 2011.

Historically, the Veteran entered active service in April 1975 with a history of left knee surgery for torn cartilage.  In February 1978, he underwent surgical repair of a right medial meniscus tear.  Towards the end of his military career, the Veteran was evaluated for chronic bilateral knee pain on multiple occasions.  An x-ray examination in March 2008 was interpreted as showing extensive tricompartmental arthritis in both knees.  The Veteran's treatment options included joint replacement or Synvisc injections.  He chose the latter course of treatment. 

At his initial VA examination in January 2009, the Veteran reported daily constant right knee pain aggravated by activity, and daily activity-related pain of the left knee.  The VA examiner found bilateral knee motion from 0 to 140 degrees with painless motion. 

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, 25 Vet. App. at 3-5.  

Here, the Veteran's STRs extensively document a history of chronic, bilateral knee pain at the time of separation supported by x-ray findings of extensive tricompartmental arthritis in both knees - the severity of which warranted consideration of total knee replacements in service.  While the Veteran did not demonstrate painful motion on his initial VA examination in January 2009, the credible history provided by the Veteran relates that, since his discharge from service, he has manifested painful motion of both knees on a daily basis.  As such, the Board finds that a 10 percent rating is warranted for the left and right knees for the time period from July 1, 2008 to June 8, 2011 under Diagnostic Code 5003 and 38 C.F.R. § 4.59.

The Board defers consideration of a higher rating still pending additional development addressed in the REMAND portion of this decision.

Tinnitus

The Veteran seeks to establish his entitlement to service connection for tinnitus.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The Veteran served on active duty from April 1975 to April 1978, and from April 1987 to June 2008.  His service treatment records do not record any tinnitus complaints.  

Within 4 months of discharge from his last period of service, the Veteran filed a service connection claim for "occasional tinnitus 3 Nov 3 to present."  On VA audiology examination in January 2009, the Veteran described a periodic, mild bilateral high-pitched tinnitus which had its "onset 6 years ago."  An audiometric examination did not disclose hearing loss per VA standards, see 38 C.F.R. § 3.385, and the examiner commented that "[m]edical referral is indicated to investigate complaint of tinnitus that does not appear related to noise-induced hearing loss in either ear."  The examiner expressed no opinion regarding the onset of tinnitus.

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran has consistently reported the onset of tinnitus in service, which was first reported to VA within 4 months of service discharge.  Regardless of the etiology of the Veteran's tinnitus, the Veteran has provided competent and credible evidence that his tinnitus began in service.  In light of VA's recognition that true tinnitus is a purely subjective symptom, the Board finds that the criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b).


ORDER

The appeal as to the claim for entitlement to a higher initial rating for service-connected mechanical low back strain with herniated nucleus pulposus at L5-S1 is dismissed.

For the time period from July 1, 2008 to June 8, 2011, a 10 percent rating for service-connected patellofemoral syndrome of the left knee with degenerative joint disease is granted.

For the time period from July 1, 2008 to June 8, 2011, a 10 percent rating for service-connected patellofemoral syndrome of the right knee with degenerative joint disease, status post medial meniscectomy, is granted.

The appeal as to the claim of entitlement to a higher initial rating for service-connected asthma is dismissed.

The appeal as to the claim of entitlement to a higher initial rating for service-connected posttraumatic arthritis of the proximal interphalangeal joint of the right little finger with loss of articular surface is dismissed.

The appeal as to the claim of entitlement to a higher initial rating for service-connected hypertension is dismissed.

The appeal as to the claim of entitlement to service connection for headaches is dismissed.

The claim of entitlement to service connection for tinnitus is granted.


REMAND

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At his hearing in July 2012, the Veteran testified to receiving VA treatment for his various disabilities but no VA treatment records are associated with the claims folder.  As such, the case must be remanded to obtain the now identified VA treatment records.

On remand, the Board finds that the RO should undertake further adjudicative actions.  The Veteran's service-connected cervical spine disability includes a neurologic manifestation of C5-C6 level nerve root irritation with a slight degree of radiculopathy of the left upper extremity.  See VA electromyography and nerve conduction study dated June 2011.  In general, the General Rating Formula for Diseases and Injuries of the Spine provides separate ratings for the orthopedic and neurologic manifestations of spine disease or injury.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The RO has combined the Veteran's "mild cervical radiculopathy" within a rating for service-connected carpal tunnel syndrome under Diagnostic Code 8515, which rates impairment of the median nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  As the Veteran's cervical radiculopathy and carpal tunnel syndrome involve different nerve roots, the RO should provide a separate rating for disability associated with the Veteran's cervical radiculopathy of the left upper extremity.  See generally Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that separate disability ratings may be assigned for distinct disabilities involving the same bodily system so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.) 

The Board next notes that the Veteran has been service-connected for "PATELLOFEMORAL SYNDROME, RIGHT KNEE WITH DEGENERATIVE DISEASE" which has been rated under Diagnostic Code 5261-5003, which considers criteria such as arthritis with painful motion.  The Veteran underwent a right medial meniscectomy during his first period of active service in March 1978, which allows for consideration of diagnostic criteria pertaining to meniscal injury.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 (dislocated semilunar cartilage) and 5259 (symptomatic removal of semilunar cartilage).  On remand, the RO should consider the applicability of DCs 5258 and 5259 with respect to the right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's records of VA treatment since his discharge from service in June 2008.

2.  Following completion of the above, the RO should determine whether additional development of any claims is warranted based upon the receipt of additional information.

3.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO should provide separate ratings for the Veteran's cervical radiculopathy and carpal tunnel syndrome under the appropriate diagnostic codes for the nerve roots involved.  With respect to the right knee disability, the RO should give consideration to Diagnostic Codes 5258 (dislocated semilunar cartilage) and 5259 (symptomatic removal of semilunar cartilage).  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


